


Exhibit 10.1


EXECUTIVE EMPLOYMENT AGREEMENT
This Executive Employment Agreement ("Agreement") is made and entered into as of
February 28, 2015 by and between Erickson Incorporated, a Delaware corporation
(the "Company"), and Jeffrey G. Roberts ("Executive").
1.
Terms and Conditions. This Agreement is subject to the terms and conditions set
forth on Exhibit A.

2.
Title. Executive shall serve as President and Chief Executive Officer of the
Company. Executive will serve as a member of, report to, and be directed by, the
Company's Board of Directors ("Board").

3.
Salary and Benefits. Executive's initial base salary (the "Base Salary") is
$450,000 per year, payable in equal installments in accordance with the
Company's standard payroll practices, subject to applicable income tax and
employment tax withholding requirements. Executive will be eligible for an
annual target bonus of up to 75% of Base Salary, and with a maximum of 93.75% of
Base Salary possible, and which will be determined by, and payable in accordance
with, the Company's management bonus plan policies and procedures, as determined
by the Board or a committee of the Board from time to time (the "Target Bonus"),
("Target Bonus Plan"). Without limiting the generality of the foregoing, the
actual payment amount of the Target Bonus will be based upon meeting the
specific agreed upon objectives outlined further in Exhibit A. Executive will be
eligible for standard benefits offered to similarly situated employees.

4.
Termination and Severance. Executive's employment is "at-will" and may be
terminated by Executive or the Company with or without cause and with or without
prior notice. Except as described in Exhibit A, upon Executive's termination of
employment, Executive will be entitled only to current Base Salary and any
accrued, unused vacation compensation, in each case only to the extent earned as
of the date of termination. Upon termination of Executive's employment, his
options, restricted stock, and restricted stock units will be treated as set
forth in the agreements representing those options, restricted stock, and
restricted stock units (collectively, "Equity Agreements").

5.
United States Citizenship. Executive acknowledges and understands that, pursuant
to the mandates of the United States Federal Aviation Administration, the senior
officer of the Company must hold United States citizenship. Executive affirms
that he is currently a citizen of the United States of America. Executive shall
immediately notify the Board in writing of any change in his citizenship status,
of any challenge to that status, or of any inquiry from a governmental agency
regarding Executive's qualification to serve as the Company's senior officer.
Executive further acknowledges and understands that Executive may not be able to
serve as the Chief Executive Officer if his citizenship status changes.

6.
Other Agreements; Integration. This Agreement, the Target Bonus Plan, the Equity
Agreements, the Proprietary Rights, Invention Assignment & Confidentiality
Agreement executed by Executive of even date herewith, and the exhibits to this
Agreement, including the terms and conditions attached as Exhibit A, set forth
the entire agreement of the Company and Executive in respect of the subject
matter contained in this Agreement. This Agreement replaces and supersedes any
and all prior or contemporaneous negotiations, communications, understandings,
obligations, commitments, agreements, or contracts, whether written or oral,
between the parties respecting the subject matter of this Agreement.

The Company and Executive acknowledge that each had the opportunity to consult
with legal and financial counsel concerning the rights and obligations arising
under this Agreement, that each has read and understands this Agreement, and
that each enters into it willingly.
This Agreement is duly executed and delivered as of the day and year stated
above.
Erickson Incorporated
 
Executive
By:
/s/ QUINN MORGAN
 
/s/ JEFFREY G. ROBERTS
 
Quinn Morgan
 
Jeffrey G. Roberts
 
Chairman
 
 


1

--------------------------------------------------------------------------------




Exhibit A
Terms and Conditions
1.
Position and Duties. Executive shall perform duties consistent with his position
as Chief Executive Officer of the Company, as well as additional duties as may
be mutually agreed upon by Executive and the Company. Executive's primary place
of employment will be at the Company's headquarters in Portland, Oregon, or any
other location as the Board may determine. From time to time, Executive's duties
may require him to travel and attend meetings at various locations throughout
the world, including to the Company's other facilities and the facilities of its
subsidiaries and affiliates. Executive shall at all times faithfully and to the
best of Executive's abilities and experience, and in accordance with the
Company's policies, procedures and standards of conduct and ethics, perform all
duties required by the Agreement and by the directives of the Board.

2.
Limitations on Outside Activities. During Executive's employment with the
Company, Executive shall not engage in any activity that conflicts with or is
detrimental to the Company's best interests, as determined by the Company in its
sole discretion, and Executive will devote his full business time, ability,
knowledge and attention to the Company's business affairs and interests. Except
for activities expressly authorized by the prior written approval of the Board
during his employment, Executive will not: (a) engage in any business activities
other than on behalf of the Company; (b) serve as an officer, general partner,
or member in any for-profit corporation, partnership or firm; or (c) directly or
indirectly invest in, participate in, or acquire an interest in any entity
engaged in a similar or competing business, except that Executive may make
passive investments in the publicly traded stock of any entity whose securities
are listed on a public exchange, provided that Executive does not acquire more
than one percent of the outstanding publicly traded shares. Nothing in this
section precludes Executive from engaging in charitable, educational, or other
civic or non-profit activities, if those activities do not interfere with
Executive's duties to the Company or otherwise reflect negatively upon the
Company.

3.
Relocation. Executive must relocate to the greater Portland, Oregon area within
90 days of the agreed upon start date, and where such start date must occur on
or before March 3, 2015. Executive will receive a one-time relocation allowance
in the total amount of $100,000, and where such relocation allowance is agreed
to be a sufficient amount to account for all relocation costs, including without
limitation, temporary housing, moving expenses, travel expenses and any and all
other costs, expenses or considerations in connection with Executive's
relocation. The relocation allowance may be used and applied in Executive's sole
discretion. Such relocation allowance further is considered an advance to be
earned only at the conclusion of a 12 month period of employment after
Executive's relocation. For purposes of this calculation, Executive is deemed to
have relocated upon living full-time in the greater Portland area. In the event
Executive's employment terminates either due to voluntary resignation
(irrespective of whether or not for Good Reason as defined herein) or if
Executive is terminated for Cause (as defined herein) during the 12 month period
after his relocation, Executive agrees he is obligated to, and will, repay the
full $100,000 relocation allowance to the Company within ten (10) business days
of the end of his employment with the Company.

4.
Base Salary. The Company will review Executive's base salary on an annual basis
during Executive's employment and will make adjustments to the Base Salary as is
deemed appropriate in the Company's sole discretion. The Company also will
reimburse Executive for any reasonable business expenses Executive incurs in
performing his duties, subject to the Company's standard employee expense
reimbursement policies. Executive shall not be entitled to additional
compensation for service as an officer or director for any of the Company's
subsidiaries or affiliates or in any similar office or position which Executive
assumes within the Company or in which the Company holds an interest.

5.
Bonus Compensation. The Target Bonus will be subject to the terms and conditions
of Company's Target Bonus Plan for the given year, including without limitation
as to reservation of discretion by the Board, any earning criteria or
eligibility requirements such as continued employment upon date of payment. The
Company's Board has sole discretion regarding the Target Bonus and the terms and
conditions of such Target Bonus. Without limiting the foregoing, Executive will
be eligible for a Target Bonus of 75% of Base Salary, and up to a maximum of
93.75% of Base Salary (or 125% of target) based upon achieving the corporate and
individual performance objectives as set forth in the following schedule:


2

--------------------------------------------------------------------------------




% Achievement of Plan
Target Bonus Amount (Pro-rated based upon actual percentage of Plan achieved)
Below 50%
None
80%
50% of Target
80%-100%
50%-100% of Target
100%
Target
100%-125%
100%-125% of Target
Over 125%
125% of Target

6.
Incentive Equity Grant. Contingent on approval by the Company's Board, Executive
will be granted 165,000 stock options units, and which will vest over a five
year period as follows: (1) 20% cliff vesting upon completion of one full year
of employment after start date; (2) 5% vesting at the end of each full quarter
of employment, for each of the subsequent four years. Executive must have been
continuously employed in good standing during each vesting period for such
options to vest in accordance with the above schedule. These stock options
further will have strike prices as follows:

Number of Options
Strike Price (Determined as of Date of Grant, At First Available Opportunity
After Start Date)
55,000
Closing market price
55,000
Closing market price plus $2.50/option
55,000
Closing market price plus $5.00/option

Executive's incentive equity grant will be subject to the terms of the Company's
Equity Plan, which will provide, among other things, any further conditions on
vesting, repurchase rights in favor of the Company, restrictions on transfer and
any and all other terms and conditions governing the provision of these stock
options. All vesting will cease upon termination of Executive's employment with
the Company and Executive will be entitled only to his vested interest as of the
day termination of employment. In the event of a Change of Control event (as
defined herein), all unvested stock options immediately vest. Executive further
may be eligible and considered for additional grants in the future based on
Company and individual performance, but no such additional grant(s) is
guaranteed or required. The Company's Board has sole discretion regarding equity
incentive grants and the terms and conditions of such grants, including
establishing a different exercise price for options or participation level for
restricted equity. Executive agrees and acknowledges that in order to receive
the equity incentive grant, Executive will need to agree to be bound to all
terms and conditions set forth in the Company's Equity Plan.
7.
Benefits. Executive will be eligible to participate in all health care and other
benefit plans as may then be available to executive-level employees at the
Company, subject to all eligibility, terms and conditions of each of the
Company's applicable plans, policies, or arrangements, which the Company may
amend or terminate from time to time without notice.

8.
Severance Compensation.

8.1
Definitions.

(a)
"Cause" means: (i) a breach of any material provision of the Agreement or the
Proprietary Rights, Invention Assignment & Confidentiality Agreement; (ii) fraud
or an act of dishonesty in connection with Executive's employment; (iii) gross
misconduct or gross negligence; (iv) willful or habitual neglect in the
performance of Executive's duties after having received written notice calling
Executive's attention to the deficiency and requiring improvement; (v) the
making of disparaging remarks about the Company, its products, employees,
services, or other business, or otherwise causing any injury to the economic or
ethical welfare of the Company; (vi) sexual or any other


3

--------------------------------------------------------------------------------




prohibited form of harassment or discrimination; (vii) violation of any material
Company policy, procedure or guideline; or (viii) engaging in any of the
following forms of misconduct: commission of any felony or of any misdemeanor
involving dishonesty or moral turpitude; theft or misuse of Company's property
or time; insubordination; appearing on Company premises while intoxicated or
while under the influence of controlled substances; illegal gambling on
Company's premises; or falsifying any document or making any false or misleading
statement relating to Executive's employment by the Company.
(b)
A "Change of Control" occurs upon the completion of any of the following events
in a single transaction or in a series of related transactions: (i) a merger or
consolidation in which the Company is not the surviving entity, except for a
transaction the principal purpose of which is to change the state of the
Company's incorporation or a transaction in which 50% or more of the surviving
entity's outstanding voting stock following the transaction is held by holders
who held 50% or more of the Company's outstanding voting stock before the
transaction; (ii) the sale, transfer or other disposition of all or
substantially all of the assets of the Company; (iii) any reverse merger in
which the Company is the surviving entity if, immediately after the merger, 50%
or more of the Company's outstanding voting stock is transferred to holders
different from those who held the stock immediately before the merger; or (iv)
the acquisition by any person (or entity), directly or indirectly, of 50% or
more of the combined voting power of the outstanding shares of Company's common
stock.

(c)
"Disability" means that Executive, due to physical or mental illness, becomes
incapable of performing the essential functions of his position, with or without
reasonable accommodation, for three months in the aggregate during any period of
six consecutive months.

(d)
"Good Reason" means a material reduction in Executive's duties, level of
responsibility or authority, other than reductions solely attributable to the
Company becoming a subsidiary or division of another company or isolated
incidents that are promptly remedied by the Company.

8.2
Severance Payment Upon Termination Due to Death or Disability; by Company
Without Cause; by Executive for Good Reason.

(a)
If Executive's employment with the Company is terminated by the Company without
Cause, by Executive for Good Reason (which includes Good Reason following a
Change in Control), or as a result of Executive's death or, consistent with
applicable law, Executive's Disability, then, in addition to the payment
described in Section 5 of the Agreement and in consideration of: (i) Executive's
execution within 30 days of the date of termination of a final, complete, and
enforceable release, in substantially the form attached as Attachment A (as the
Company may amend from time to time), of all claims that either Executive or
Executive's estate has or may have against the Company relating to or arising in
any way from Executive's employment and employment termination; (ii) complete
and continuing confidentiality for the Company's proprietary information and
trade secrets and the circumstances of Executive's separation from the Company;
and (iii) Executive's or Executive's estate's continued compliance with Sections
9, 11, 12 and 13 of this Exhibit A, the Proprietary Rights, Invention Assignment
& Confidentiality Agreement, and all other agreements entered into by Executive
with the Company; the Company shall pay to Executive or his estate severance
compensation in an amount equal to Executive's annual Base Salary in effect as
of the date of termination in equal installments at the end of each calendar
month for the one-year period following Executive's termination, beginning only
after expiration of the revocation period for the claims release, and for the
one-year period following Executive's termination, the Company shall continue to
provide Executive with medical benefits under the standard terms and conditions
offered to the Company's employees. The Company shall deduct all legally
required and authorized employment taxes and withholdings from amounts payable
pursuant to this Section 8.2(a).

(b)
It is a condition precedent to Executive's right to terminate employment for
Good Reason that (i) Executive first give the Company written notice stating
with reasonable specificity the breach on which termination is premised within
90 days of the occurrence and (ii) if the breach is susceptible of cure or
remedy, the Company has not cured or remedied the breach within 30 days after
receiving notice.


4

--------------------------------------------------------------------------------




8.3
Other Termination. The Agreement may terminate upon the Company's termination of
Executive's employment for Cause or Executive termination of his employment
other than for Good Reason (and which includes Good Reason after a Change in
Control). In either case, Executive will only be entitled the rights described
in Section 5 of the Agreement.

9.
Return of Company Property. Executive agrees that, following the termination of
his employment for any reason, he shall return all property of the Company, its
direct and indirect parents, their respective subsidiaries, affiliates and any
divisions thereof which is then in or thereafter comes into his possession,
including, but not limited to, documents, contracts, agreements, plans,
photographs, books, notes, electronically stored data and all copies of the
foregoing as well as any automobile or other materials or equipment supplied by
the Company or its affiliates to Executive.

10.
Compliance with Section 409A.

10.1
Limitation on Payments upon Termination of Employment. To the extent that any
payment or benefit described in this Agreement constitutes "deferral of
compensation" within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the "Code"), and to the extent that such payment or benefit is
payable upon Executive's termination of employment, then such payments or
benefits shall be payable only upon Executive's "separation from service." The
determination of whether and when a separation from service has occurred shall
be made in accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-1(h).

10.2
Required Delay For Certain Deferred Compensation and Section 409A. Anything in
this Agreement to the contrary notwithstanding, if the Company determines that
at the time of Executive's separation from service with the Company Executive is
a "specified employee" within the meaning of Section 409A(aX2XB)(i) of the Code,
then to the extent any payment or benefit that Executive becomes entitled to
under this Agreement on account of Executive's separation from service would be
considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided until the date that is the earlier of (A) six
months and one day after Executive's separation from service, or (B) Executive's
death. Within 30 days following the end of the six-month period, or, if earlier,
Executive's death, the Company shall make a catch-up payment to Executive equal
to the total amount of the payments that would have been made during the
six-month period but for the previous sentence, together with simple interest at
the prime rate of interest as published by the Wall Street Journal's bank survey
as of the first day of the six-month period. Wherever payments under the
Agreement are to be made in installments, each installment is treated as a
separate payment for purposes of Section 409A of the Code.

10.3
Reimbursements. Any amount that Executive is entitled to be reimbursed under the
Agreement will be reimbursed to Executive as promptly as practical and in any
event not later than the last day of the calendar year in which the expenses are
incurred, and the amount of the expenses eligible for reimbursement during any
calendar year will not affect the amount of expenses eligible for reimbursement
in any other calendar year.

10.4
Compliance with Section 409A. The parties intend that this Agreement will be
administered in accordance with Section 409A of the Code. To the extent that any
provision of this Agreement is ambiguous as to its compliance with Section 409A
of the Code, the provision shall be read in such a manner so that all payments
hereunder comply with Section 409A of the Code. The parties agree that this
Agreement may be amended, as reasonably requested by either party, and as may be
necessary to fully comply with Section 409A of the Code and all related rules
and regulations in order to preserve the payments and benefits provided
hereunder without additional cost to either party.

10.5
No Representations of Warranties. The Company makes no representation or
warranty and shall have no liability to Executive or any other person if any
provisions of this Agreement are determined to constitute a deferral of
compensation subject to Section 409A of the Code but do not satisfy an exemption
from, or the conditions of, such section.

11.
Restrictive Covenants. Executive acknowledges that the time, scope, and
geographic area and other provisions of this Section 11 were negotiated by
sophisticated parties, and Executive agrees that they are reasonable under the


5

--------------------------------------------------------------------------------




circumstances.
11.1
Non-Competition. During the term of this Agreement and for a period equal to the
lesser of (A) twelve (12) months following the termination of Executive's
employment for any reason or (B) if and only if Executive's employment is
terminated by the Company without Cause prior to the one year anniversary of
this Agreement, the number of months that Executive was employed by the Company
(rounded to the nearest whole month), Executive shall not, without the advance
written permission of the Board, directly or indirectly engage in any business
or activity in competition with the Company within the United States of America,
Italy, Canada, Australia, Greece, France, Korea, Malaysia, Brazil, Dubai or
China, or anywhere else where the Company conducts business as of the date of
termination of Executive's employment. For purposes of this Agreement, the
phrase "directly or indirectly engage in any business or activity" or any
derivative thereof shall include, but not be limited to, any of the following
actions by Executive:

(a)
carrying on or engaging in any such business as a principal, or on his own
account, or solely or jointly with others as a director, officer, member,
manager, agent, managing agent, employee, security holder, consultant, partner,
owner, principal, trustee or beneficiary of a trust, or shareholder or limited
partner or otherwise; or

(b)
carrying on or engaging in negotiations with respect to the acquisition or
disposition of any such business in any capacity; or

(c)
lending credit or money to any third party for the purpose of establishing or
operating any such business; or

(d)
giving advice to any other person, firm, association, corporation or other
entity engaging in any such business; or

(e)
contributing, lending or allowing the skill, knowledge or experience of
Executive to be used in any such business.

11.2
Non-Solicitation. For a period of twelve (12) months following the termination
of Executive's employment for any reason, Executive will not, directly or
indirectly, in any capacity or position, whether on his own behalf or on behalf
of or in conjunction with any other person, persons, company, partnership,
corporation or business entity:

(a)
Solicit any prospective Acquisition Candidate for the purpose of acquiring such
entity;

(b)
Solicit for competitive business any person or entity which is at the time of
such solicitation, and which was during the period of Executive's employment, a
customer of the Company;

(c)
Solicit any person who is, at the time of such solicitation, an employee of the
Company for the purpose or with the intent of enticing such employee to resign
his employment;

(d)
For purposes of this Agreement, an "Acquisition Candidate" is any company,
partnership, corporation or other business entity that, during the period of
Executive's employment, (1) was identified for potential acquisition by the
Company, through merger, sale of assets or otherwise, and (2) which was the
subject of an acquisition analysis by, or was party to acquisition discussions
with, the Company, provided that, no entity shall be deemed an Acquisition
Candidate unless Executive, by virtue of his employment with the Company,
acquired knowledge that such entity had been identified for potential
acquisition by the Company.

12.
Enforcement.

12.1
Equitable Relief Authorized. Executive acknowledges that if he violates any
provision contained in the Agreement, the Company's business interests will be
irreparably injured, the full extent of the Company's damages will be impossible
to ascertain, monetary damages will not be an adequate remedy for the Company,
and the Company will be entitled to enforce the Agreement to prevent a breach or
threatened breach of the Agreement by temporary, preliminary or permanent
injunction or other equitable relief


6

--------------------------------------------------------------------------------




without the necessity of proving actual damage and without the necessity of
posting bond or security, which Executive expressly waives. Executive also
agrees that the Company may, in addition to seeking injunctive relief, seek
monetary damages for any breach of the Agreement in addition to equitable relief
and that the granting of equitable relief shall not preclude the Company from
recovering monetary damages.
12.2
Modification. The Company and Executive represent that in entering into the
Agreement it is their intent to enter into an agreement that contains reasonable
employment and post-employment restrictions and that those restrictions be
enforceable under law. If any court or other enforcement authority determines
that any provision of the Agreement is overly broad or unenforceable by reason
of the geographic scope, scope of prohibited activities, time frame, or any
other reason, the parties authorize any court or other enforcement authority to
modify the scope of the restriction so that it is enforceable to the greatest
extent permissible.

12.3
Severability. If any provision of the Agreement is held to be invalid, illegal
or unenforceable for any reason, the validity, legality and enforceability of
the remaining provisions will not in any way be affected or impaired thereby.

13.
General Terms.

13.1
Nondisclosure. Executive shall not disclose any term of the Agreement to any
person or entity, except that Executive may disclose any information as required
by subpoena or court order, or to an attorney or tax or financial adviser to the
extent necessary to obtain professional advice.

13.2
Indemnification; Insurance Against Liability. Executive is entitled to
prevailing rights and entitlements to indemnification, defense of claims and
insurance against liability as are generally provided to the Company's
employees, consistent with the Company's certificate of incorporation, bylaws,
insurance policies and contracts, and applicable law.

13.3
Governing Law; Interpretation; Venue. The Agreement is governed by the
substantive laws of Oregon, without regard to the principles of conflicts of
laws. The Agreement is construed as a whole, according to its fair meaning, and
not in favor of or against any party, regardless of which party may have
initially drafted certain provisions of the Agreement. The parties hereby
consent to the exclusive jurisdiction of, and venue in, any federal or state
court located in the county of Multnomah, Oregon, for the purposes of
adjudicating any dispute, controversy, or claim arising out of or relating to
(i) the Agreement, and its enforcement, interpretation, termination,
applicability or validity, (ii) an alleged breach, default, or misrepresentation
in connection with any of its provisions, or (iii) Executive's employment with
the Company or employment termination, including any and all claims for
employment discrimination or harassment, civil tort and any other employment
laws or state or federal statutory claims.

13.4
Assignment. The Agreement is personal to Executive and he may not assign it
without the Company's prior written consent. The Company may, without
Executive's consent, assign the Agreement to any successor entity, but shall
notify Executive promptly upon assignment.

13.5
Notices. Any notice required or permitted under the Agreement must be in writing
and is treated as having been duly given if delivered by hand, by express
commercial delivery service, or if sent by certified mail, postage and
certification prepaid, to Executive at his residence (as noted in the Company's
records), or to the Company address, or to any other address or addresses as
either party may furnish to the other in writing.

13.6
Counterparts. The Agreement may be executed simultaneously in two counterparts,
each of which is deemed an original and all of which together constitute one and
the same instrument.


7